Exhibit 23
                                                                 Page 1
 1                   IN THE UNITED STATES DISTRICT COURT
 2                       NORTHERN DISTRICT OF ILLINOIS
 3                               EASTERN DIVISION
 4

 5   SDAHRIE HOWARD, DENISE HOBBS            )
 6   and ELLENOR ALTMAN,                     )
 7   individually and on behalf of           )
 8   all others similarly situated,          )
 9                                           )
10             Plaintiffs,                   )   Case No. 17-cv-8146
11                                           )
12          vs.                              )
13                                           )
14   COOK COUNTY SHERIFF'S OFFICE            )
15   and COUNTY OF COOK,                     )
16                                           )
17             Defendants.                   )
18   --------------------------------
19                   DEPOSITION OF ESTHER LUCINDA JONES
20                               Chicago, Illinois
21                          Friday, October 12, 2018
22

23

     Reported by:
24

     Sandra L. Rocca, CSR, RPR, RMR, CRR
25   Job No: 148925

                  TSG Reporting - Worldwide - 877-702-9580
                                                  Page 30                                                           Page 31
 1                     E. JONES                                    1                    E. JONES
 2   of crimes and in some cases serious crimes?                   2       Q. Did you -- when you were at the academy, did you
 3       A. Yes.                                                   3   receive any training on CCSO policies and procedures?
 4       Q. And you attended the -- when did you attend the        4       A. Yes.
 5   training academy?                                             5       Q. Do you remember any policies or procedures that
 6       A. I want to say in March of '94 because it was a         6   you would have received training on when you were at the
 7   waiting period for a new class to open up.                    7   academy?
 8       Q. And how long were you at the training academy?         8       A. They were called -- our policies were called
 9       A. Ten weeks.                                             9   General Orders and it was basically the things that you do
10       Q. Do you recall what type of training you received      10   in a courtroom, courtroom security, how to secure the
11   at the training academy?                                     11   courthouse. If it's a fire, fire drills or bomb scares.
12       A. We did physical training, self-defense, law, CPR,     12   Basically how to do things in the courthouse.
13   HAZMAT classes. We took classes where we would rely on our   13       Q. Do you recall whether or not you received any
14   partner for support in the job, trust -- to trust your       14   training on sexual harassment?
15   partner, things like that.                                   15       A. For our co-workers.
16       Q. When you were at the academy, were you receiving      16       Q. And when did you complete your training at the
17   training along with individuals who had received offers in   17   academy? You said it was ten weeks after March 1994?
18   the jail or was this training specific to the courthouse?    18       A. Yes, about that. It was in the summertime.
19       A. Specific courts.                                      19       Q. So summer of 1994?
20       Q. It sounds like you received a bit of classroom        20       A. No, summer. Yes, summer of '94.
21   training during your academy training?                       21       Q. Do you recall where you were first assigned after
22       A. We were always in the classroom except when we        22   you graduated and completed the training at the academy?
23   went out into the forest preserve for the trust classes.     23       A. Yes.
24   And when we would train to shoot, naturally we were on the   24       Q. Where was that?
25   gun range.                                                   25       A. I've only been assigned at 26th Street my whole


                                                  Page 32                                                           Page 33
 1                    E. JONES                                     1                    E. JONES
 2   career. You filled out a list where they called it a dream    2   to after courtroom 206?
 3   position or -- your wish list. We did a wish list of three    3       A. After Judge Thomas retired, I went to courtroom
 4   places and 26th Street was my Number 1. And I asked for       4   203 and I worked for Judge Michael Brown. And we left 203
 5   26th Street, permanent courtroom, and days so my son could    5   and eventually moved up to 504 until he retired.
 6   reach me.                                                     6       Q. And how long do you believe you worked with Judge
 7       Q. And did you receive that?                              7   Michael Brown in courtroom 203 or 504?
 8       A. Yes.                                                   8       A. I worked for him about seven years. But it was a
 9       Q. So you were able to get a job at 26th Street in a      9   break between Judge Thomas and Judge Brown because they
10   permanent courtroom and work days?                           10   assigned me to the front door.
11       A. Yes.                                                  11       Q. How long did you work at the front door?
12       Q. Since you started at the CCSO?                        12       A. About five -- about five years.
13       A. Yes.                                                  13       Q. Five years?
14       Q. And why was that your -- why was 26th Street your     14       A. Yes.
15   first choice?                                                15       Q. So you worked in Judge Thomas' courtroom in 206
16       A. Because it had overtime.                              16   for seven years, right?
17       Q. And what courtroom were you assigned to when you      17       A. Uh-huh.
18   first started?                                               18       Q. And then you were assigned to the front door for
19       A. My first courtroom and the first judge I worked       19   five years?
20   for was Mary Maxwell Thomas in courtroom 206.                20       A. Yes.
21       Q. And how long did you work in courtroom 206?           21       Q. And then you were assigned to Judge Michael
22       A. About seven years.                                    22   Brown's courtroom 203 and 504 for seven years?
23       Q. So until about 2001?                                  23       A. Yeah.
24       A. I don't know the exact dates.                         24       Q. And when you were assigned to the front door,
25       Q. Do you recall what courtroom you would have went      25   that would have been -- these are approximate dates, let me




                                                                                                                                9
                                TSG Reporting - Worldwide - 877-702-9580
                                                  Page 38                                                           Page 39
 1                    E. JONES                                      1                     E. JONES
 2   or her responsibilities?                                       2       A. Michael McHale.
 3       A. The dock is where merchandise is brought into the       3       Q. And how long did you work in Judge McHale's
 4   courthouse or administration building. It's like a             4   courtroom?
 5   delivery-type section and you just supposed to watch to        5       A. I'm still assigned. I've been with him, I want
 6   make sure they're doing exactly what they're supposed to be    6   to say probably four or five years.
 7   doing and not moving furniture out that belongs to the         7       Q. And that's your current assignment is before --
 8   County.                                                        8       A. Yes.
 9       Q. Any other positions of which you are aware at the       9       Q. -- judge McHale?
10   courthouse that do not have any inmate contact other than     10       A. Yes, but we're in courtroom 308.
11   what you've told me?                                          11       Q. So when you first started with judge -- in Judge
12       A. I don't think there's any other positions.             12   McHale's courtroom, you were in 504?
13       Q. I believe you testified you worked for Judge           13       A. Uh-huh.
14   Michael Brown for seven years?                                14       Q. Is that a yes?
15       A. Uh-huh.                                                15       A. Yes.
16       Q. Is that right?                                         16       Q. And then at some point you moved to courtroom
17       A. Yes.                                                   17   308?
18       Q. Where were you assigned after Judge Michael Brown      18       A. Yes, because they assign the judges on the second
19   retired?                                                      19   and third floor. And as one judge either pass, retire,
20       A. I stayed with the same courtroom, but another          20   they move up to the higher floors because they're bigger
21   judge came in and took over that court call. Deputies         21   courtrooms, so it's like a benefit and so they move up to
22   follow the court call unless they punishing you.              22   the bigger courtrooms.
23       Q. So you were still assigned to courtroom 504?           23       Q. Do you recall when you moved down to courtroom
24                                                                 24   308?
         A. Yes. He came up to that room.
25                                                                 25       A. No.
         Q. And who was the judge?


                                                  Page 40                                                           Page 41
 1                    E. JONES                                      1                     E. JONES
 2      Q. Would it have been sometime in 2015?                     2   been using a cane for a longer period of time?
 3      A. I don't recall.                                          3       A. As a result of my stroke my left leg is a little
 4      Q. Would it be accurate to say that since at least          4   weak and it might give out. And since I'm so far away from
 5   2015, you've been assigned to either courtroom 504 or          5   home, rather than try to hold onto something to stabilize
 6   courtroom 308?                                                 6   myself, I got the cane. The doctor didn't recommend it.
 7      A. Yes.                                                     7   It's something that I feel secure in doing because I know
 8      Q. You just can't remember when you started working         8   what my leg was doing. And they knew that when I left the
 9   in courtroom 308?                                              9   hospital.
10      A. Right, I don't remember when we moved there.            10       Q. Ms. Jones, are you okay to proceed do you want to
11      Q. Has your partner been the same when you were in         11   take a break at this point before I start showing you an
12   courtroom 504 and courtroom 308?                              12   exhibit?
13      A. Yes.                                                    13       A. No.
14      Q. And are you currently out of work on medical            14          (Jones Exhibit 149 marked for
15   leave?                                                        15          identification.)
16      A. No. Can I explain that?                                 16       Q. You've just been handed what's been marked as
17      Q. Yes.                                                    17   deposition Exhibit 149. Have you seen this document
18      A. When I had my incident, I was on vacation so I          18   before?
19   just finished out my vacation. My judge is not there this     19       A. I don't recall.
20   week and I had -- Monday was a holiday and I had scheduled    20          MR. KULWIN: So just for the record, this is a
21   two vacation days. And so I took two sick days, but I'm       21   transcript report and it's -- does not have any Bates
22   going back to work next week. I have no restrictions.         22   stamps on it.
23      Q. And I notice today you are using a cane?                23          MR. MILIANTI: It's the last -- do you have the
24      A. Yes.                                                    24   last page of it?
25      Q. Is that as a result of your stroke or have you          25          MR. KULWIN: File provided in native format.




                                                                                                                              11
                                TSG Reporting - Worldwide - 877-702-9580
                                                 Page 62                                                            Page 63
 1                    E. JONES                                     1                     E. JONES
 2   years. And before he left, he was on disability for three     2      A. Sergeant Chacone was good for something like
 3   years.                                                        3   that, you know, sweeping things under the rug. We don't
 4      Q. Was he completely off of work when he was on            4   have time for that. They got other things to do.
 5   disability?                                                   5      Q. And Sergeant Chacone was a sergeant on the CR
 6      A. Yes.                                                    6   team?
 7      Q. So it's been at least five years since he was on        7      A. On the -- he was in charge occasionally. I don't
 8   the CR team?                                                  8   think it was a permanent spot for him because it was like
 9      A. Yes.                                                    9   he didn't want to do anything anyway. He was good for
10      Q. Did any -- has any member of the CR team               10   that. Hunter, every now and then he was like, oh, well,
11   discouraged you from initiating or filing a disciplinary     11   we'll get back to you or when we get through with this,
12   report?                                                      12   they'll come -- somebody will come down and see you and
13      A. For this guy           Kevin Joy, but he was not       13   we'll get the report. And sometimes it would happen.
14   part of the CR unit.                                         14   Sometimes it wouldn't.
15      Q. Right. I'm just asking about the CR team or CR         15      Q. So with respect to Sergeant Chacone, can you
16   unit. Any member of the CR team that has ever discouraged    16   recall a specific instance where he was trying to sweep
17   you from filing an incident report?                          17   things under the rug and not pursue an incident report on
18      A. Sometimes the sergeant would say that they don't       18   your behalf?
19   have time to do a report or they might try to get back to    19      A. Not a specific. Well, I would say it wasn't a
20   you because they were always short. They would try to fit    20   masturbating case that time. It was             trying to
21   you in or, you know, they didn't have time to be bothered    21   pass notes to one of the guys. He just said it was not
22   with something like that. Just leave it alone, let it go,    22   important. How would he put it? It was like everything --
23   you know. That's just what that they do, you know.           23   every time you would call Chacone, if Chacone was there,
24      Q. Do you recall the names of any sergeant who said       24   nothing was more important than whatever he was doing. So
25   that to you with respect to an incident in the courthouse?   25   sometimes things would get, you know, passed on or not done


                                                 Page 64                                                            Page 65
 1                     E. JONES                                    1                    E. JONES
 2   at all.                                                       2      Q. Do you recall a specific instance where Sergeant
 3        Q. Can you recall a specific instance where you          3   Hopkins said that to you?
 4   brought or you raised a masturbation or indecent exposure     4      A. No, but when they would get like that, you know,
 5   or sexual harassment incident to the attention of Sergeant    5   you didn't want to bother them, you know, because it was a
 6   Chacone and he did not pursue it on your behalf?              6   problem or something like that, you know. So you kind of
 7           MR. KULWIN: Specifically by means of a name or        7   didn't want to bother them until it just -- things just
 8   just an incident?                                             8   really got out of hand.
 9           MR. MILIANTI: Just an incident.                       9      Q. But as you sit here today, you can't recall a
10           THE WITNESS: Not an incident, I don't recall.        10   specific incident with respect to Sergeant Hopkins where he
11        Q. And with respect to Sergeant Hunter, you gave an     11   discouraged you from initiating a disciplinary report, is
12   explanation that sometimes he will come down and tell you    12   that right?
13   it's not important enough to pursue, is that?                13      A. No, I can't recall.
14        A. Yeah.                                                14      Q. Anyone else other than Sergeant Hopkins, Sergeant
15        Q. Did I summarize your testimony accurately?           15   Chacone, and Sergeant Hunter whom you believe discouraged
16        A. Yes.                                                 16   you from initiating or pursuing an incident report?
17        Q. Do you recall a specific instance when he would      17      A. Kevin Joy.
18   have said that to you?                                       18      Q. But Mr. Joy is not part of --
19        A. No, I don't. And not with masturbators.              19      A. Right, he's not part.
20        Q. Other than Sergeant Chacone and Sergeant Hunter,     20      Q. But just with respect to the CR team, anyone
21   any other members of the CR team who you believe             21   else?
22   discouraged you from filing or initiating a disciplinary     22      A. No.
23   report relating to inmate misconduct?                        23          (Document marked previously as
24        A. Hopkins would do it sometimes. He would just         24          Exhibit 115 was presented.)
25   shrug it off. That's not nothing.                            25      Q. I've just handed you what's previously been




                                                                                                                              17
                               TSG Reporting - Worldwide - 877-702-9580
                                                 Page 106                                                             Page 107
 1                    E. JONES                                      1                    E. JONES
 2   I believe she was back there trying to talk to her client      2   team arrive?
 3   and he was standing off to the side but in her vision, kind    3      A. I don't know. I don't even remember.
 4   of like on the same angle that we are, about that close.       4      Q. Do you remember if the CR team took a statement
 5       Q. You're looking at the court reporter who's in           5   from the law clerk?
 6   your peripheral vision?                                        6      A. No, because everybody was so afraid to say
 7       A. Yes.                                                    7   anything or do anything. Everybody had got to the point
 8       Q. All right. So after you saw this, you said you          8   nobody wanted to tell or say anything.
 9   called your sergeant, the floor sergeant?                      9      Q. You don't believe the law clerk reported
10       A. I'm not sure. I think I asked him what are you         10   anything?
11   doing? Why are you doing that? Stop it. And he became         11      A. I don't think she did.
12   embarrassed or something and that's when he started calling   12      Q. Did you -- do you have a specific recollection of
13   me all kinds of bitches.                                      13   calling your sergeant and reporting this incident?
14       Q. What do you recall him saying to you?                  14      A. I don't remember.
15       A. You a bitch. You a bitch. You know, they always        15      Q. Do you have a recollection of speaking with
16   tell you mind your own business.                              16   anybody from the CR team about this incident?
17       Q. And did you say anything back?                         17      A. I don't remember.
18       A. No, I just was waiting for somebody to come and        18      Q. Do you know if you brought criminal charges
19   write him up.                                                 19   against inmate           ?
20       Q. And at the time that you went back there and said      20      A. I know he had started coming over in green. He
21   what are you doing, was he still masturbating or was he       21   started wearing that jumpsuit, so I might have filed
22   finished?                                                     22   charges.
23       A. He had stopped and ran from where he was kind of       23      Q. You don't recall as you sit here today whether or
24                                                                 24   not you filed criminal charges against Mr.           ?
     toward the back to where the toilet was.
25                                                                 25      A. I don't remember. I don't remember.
         Q. And did the CR team arrive or a member of the CR


                                                 Page 108                                                             Page 109
 1                     E. JONES                                     1                     E. JONES
 2       Q. Did anyone, as best you can recall, discourage          2       A. No.
 3   you from initiating any kind of disciplinary report against    3       Q. This appears to relate to a disciplinary report
 4   Mr.            ?                                               4   against                 , inmate                 . The date of
 5       A. Somebody must have told me something because on         5   the infraction is December 14, 2017 and the location of the
 6   here it says he couldn't be written up because his penis       6   infraction is the criminal courts building.
 7   was not on the outside of his pants. So I must have called     7          Why don't you take a moment and look at the
 8   a CR unit to file it, but I guess they didn't let me file      8   infraction narrative and let me know when you're done? On
 9   it.                                                            9   the first page of that.
10       Q. You have here, "Defendant could not be written up      10       A. I'm done. I remember this.
11   because his penis was not on the outside of his pants. He     11       Q. Do you know why Mr.               was incarcerated?
12   was stroking it from the inside."                             12       A. No.
13          You don't recall who told you the defendant could      13       Q. If you turn to the second page of this document,
14   not be written up?                                            14   it shows that the reporting personnel's name is O. Sanchez.
15          MR. KULWIN: Objection, asked and answered.             15   Do you see that?
16          THE WITNESS: No.                                       16       A. Oscar, yes.
17       Q. And is that an accurate statement that his hand        17       Q. Oscar. Is Oscar a man?
18   was inside his pants, he was stroking his penis from inside   18       A. He's the deputy sheriff in courtroom 306.
19   his pants?                                                    19       Q. And you did not fill out this disciplinary
20       A. Yes.                                                   20   report, correct?
21          (Jones Exhibit 154 marked for                          21       A. No.
22          identification.)                                       22       Q. And you did not provide the narrative that's
23       Q. You've just been handed what's been marked as          23   contained in this exhibit, is that right?
24   Exhibit 154. It's Bates CCSO_Howard_155649 through 155651.    24       A. No.
25          Have you seen this document before, Ms. Jones?         25       Q. Did you review this at the time that it was




                                                                                                                                 28
                                TSG Reporting - Worldwide - 877-702-9580
                                                 Page 110                                                          Page 111
 1                    E. JONES                                      1                     E. JONES
 2   prepared or after it was prepared?                             2       A. They called it a pool shot or something like
 3       A. No.                                                     3   that.
 4       Q. Is the infraction narrative an accurate summary         4       Q. And it says in this infraction narrative that he
 5   of what happened on that day?                                  5   was in the maximum security bullpen?
 6       A. Well, actually his penis wasn't exposed. He went        6       A. Yes.
 7   in through the open part of his jumpsuit and was               7       Q. Do you know who placed him in that bullpen?
 8   masturbating. And because he didn't have his penis out,        8       A. Those two guys that were supposed to be watching
 9   they told me I couldn't press charges against him. They        9   him.
10   told me they had to have their penis out.                     10       Q. So he was escorted by two officers?
11       Q. So in this narrative where it says that                11       A. HRM guys.
12   had exposed his penis and began to masturbate in front of     12       Q. And he was placed in the maximum security bullpen
13   Deputy Sheriff Jones and Deputy Sheriff Sanchez, that's not   13   and that's when he reached his arms around?
14   accurate?                                                     14       A. Right.
15       A. No. It was on the inside.                              15       Q. And was masturbating inside of his jumpsuit?
16       Q. Is it accurate that he was an HRM escort in a          16       A. Yes. And they said that he was one of the ones
17   green jumpsuit?                                               17   -- him and another guy, they were competing against each
18       A. Yes.                                                   18   other to see who could masturbate the most.
19       Q. And he was handcuffed behind his back?                 19       Q. Did you personally see the inmate put his hands
20       A. Yes, but he -- he had his hands -- what they call      20   inside of his pants?
21   like when you shooting pool, like this, you know how people   21       A. Yes.
22   shoot pool behind their back. I don't know how he did it,     22       Q. And where were you in relation to the inmate when
23   but his hands was all the way around in the front and he      23   you saw that?
24   was masturbating.                                             24       A. He was in the max cell sitting down. And I was
25       Q. Okay.                                                  25   -- it's the max cell. It's courtroom 307's cell and next


                                                 Page 112                                                          Page 113
 1                     E. JONES                                     1                     E. JONES
 2   to that was 306 cell. I was putting female prisoners in        2       A. I guess this -- this lawsuit or something.
 3   306 cell and when I turned around, that's when I saw him       3       Q. And he said -- do you know -- it's Investigator
 4   masturbating, Oscar and I.                                     4   Joy?
 5       Q. And was the inmate looking at you and Mr. San --        5       A. That's his title.
 6   and Officer Sanchez?                                           6       Q. That's his title. Do you know what rank he is?
 7       A. Yes.                                                    7       A. From what I knew, he was just a deputy sheriff
 8       Q. And did either you or Officer Sanchez say               8   because he used to work with us. So I don't know what kind
 9   anything to the inmate?                                        9   of investigator he is, but that's what I guess they call
10       A. We told him to stop.                                   10   him.
11       Q. And did he stop?                                       11       Q. And you said he said in a joking manner, you
12       A. No. He kept on. So Oscar went to the phone,            12   won't be able to get in the lawsuit?
13   which is like two feet away, and he called the office for a   13       A. Right. And I had to sign some kind of form. He
14   CR unit to come and write him up.                             14   had some kind of form that he told me I had to sign.
15       Q. And did the CR unit arrive?                            15       Q. Do you know what type of form it was?
16       A. Yes.                                                   16       A. I guess not to press charges against him.
17       Q. Did you provide a statement to the CR unit or was      17       Q. And --
18   -- was it just Officer Sanchez?                               18       A. That guy.
19       A. I believe I said something -- added something.         19       Q. Did you sign the form?
20   Yes, because Kevin Joy is some kind of investigator for the   20       A. Yes.
21   masturbator program or something. And that's when he came     21       Q. What did he tell you about the form? What did
22   up and told me that because I didn't actually see his         22   Investigator Joy tell you about the form?
23   penis, I couldn't press charges on him. And jokingly said,    23       A. I understood the form to be because he started
24   so you won't be able to get in the lawsuit.                   24   filling out a form to press charges, that form was to
25       Q. Do you know what he was referring to?                  25   counter, the beginnings. Just like if a police officer




                                                                                                                              29
                                TSG Reporting - Worldwide - 877-702-9580
